Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13th May 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,999,154 B1. This is a statutory double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 15 and 22 of U.S. Patent No. 10,999,154 B1 (hereinafter, the 154’ patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8, 15 and 22 of the 154’ patent perform the same limitations / features as in claim 1 of the current application; the differences are that claim 8 of the ‘154 patent is a “network computer,” claim 15 of the ‘154 patent is a “processor readable non-transitory storage media” and claim 22 of the ‘154 patent is “a system for managing communication over one or more networks” while claim 1 of the current application is “a method for managing communication over a network using one or more network computers that include one or more processors that perform actions.”
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiuchi et al (US 2013/0010621 A1).
Claim 1. Yoshiuchi shows a method for managing communication over a network using one or more network computers that include one or more processors that perform actions (figs. 14 and 15), comprising:  	determining a gateway identifier (GID), a network address, one or more source nodes, and two or more relays based on an overlay network (fig. 11 and [0119]: the gateway having received the message responds a message, the response message of the terminal side gateway 2 contains the gateway ID, the thresholds of the stored three data types and the channel quality index CQI, and the response messages of the transfer gateways 3 to 6 contain gateway IDs, gateway delay times T and values of channel quality indexes CQI), wherein the GID is based on the overlay network and the network address is based on a first underlay network (figs. 14 and 15: current network to other network/server);  	determining a target GID of a target gateway in a second underlay network based on the overlay network ([0155]: after receiving the initial gateway routing table, the terminal side gateway 2 stores it in its memory, then, it updates the terminal side network, and checks whether a new terminal device is accessed on or an existing device is accessed off);  	ranking the two or more relays based on one or more metrics associated with each relay, wherein a top ranked relay is designated as a preferred relay (pg. 11, table 6); and  	in response to a source node providing overlay traffic directed to a target node associated with the target GID, performing further actions ([0155]: if there is a send request of the new terminal 1 at the time of updating, it becomes necessary to establish a link), including:  	employing the first underlay network to provide network traffic that includes the overlay traffic to the preferred relay, wherein the preferred relay determines a target network address in the second underlay network based on the target GID ([0155]: after establishing the link, the terminal 1 can send data to the terminal side gateway 2), and wherein  	the preferred relay employs the target network address to provide the network traffic to the target gateway, and wherein the target gateway provides the overlay traffic to the target node ([0154]: after completing the gateway information collection, the calculation process in the gateway routing table comes next);  	determining one or more updated metrics associated with the two or more relays ([0156]: it is seen by comparing Table 6 of Example 1 and Table 9 of Example 2 that if conditions are same, the order of priority was changed after the CR value is added; [0157]: the total delay and power consumption of Example 1 and Example 2 are compared);  	re-ranking the two or more relays based on the one or more updated metrics ([0156]: the priority of the direct route 1 between the terminal side gateway 2 and the main gateway 7 lowers to change from the highest priority to the lowest priority… lowering of the communication efficiency generated when the terminal side gateway 2 and the main gateway 7 are separated far away from each other can be prevented); and  	in response to another relay exceeding the rank of the preferred relay, designating the other relay as a new preferred relay, wherein the new preferred relay employs the second underlay network to provide the network traffic to the target gateway ([0155]: the terminal side gateway 2 performs data processing and chooses a routing table appropriate for data transmission).  
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
1. Marrone et al, US 2019/0394107 A1: a method that involves monitoring network traffic for a network, where the network traffic is associated with multiple network addresses is associated with multiple gateway identifiers (GIDs) for multiple gateway computers in an associated overlay network wherein multiple metrics associated with multiple gateway computers are provided based on the monitoring of the network traffic and multiple GIDs and that multiple events are generated based on multiple affirmative comparisons of multiple metrics to multiple event rules such that multiple characteristics of multiple events are employed to execute multiple actions based on multiple events.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        8th August 2022